


Amended and Restated Promissory Note
$15,000,000.00
 
March 29, 2012



FOR VALUE RECEIVED, Sun Blueberry Hill LLC, a Michigan limited liability
company; Sun Grand Lake LLC, a Michigan limited liability company; Sun Three
Lakes LLC, a Michigan limited liability company; Sun Club Naples LLC, a Michigan
limited liability company; Sun Naples Gardens LLC, a Michigan limited liability
company; and Sun North Lake Estates LLC, a Michigan limited liability company
(collectively, the “Borrower”), hereby promise to pay to the order of The
PrivateBank and Trust Company, an Illinois state chartered bank (together with
any and all of its successors and assigns and/or any other holder of this Note,
“Lender”), without offset, in immediately available funds in lawful money of the
United States of America, at the Commercial Real Estate Banking Office in Troy,
Michigan, of Bank of America, N.A. (“Administrative Agent”) or at such other
place as Administrative Agent from time to time may designate, the principal sum
of Fifteen Million and No/100 Dollars ($15,000,000.00) (or the unpaid balance of
all principal advanced against this Note, if that amount is less), together with
interest on the unpaid principal balance of this Note from day to day
outstanding as hereinafter provided. All payments and prepayments under this
Note shall be made to the Administrative Agent and disbursed by the
Administrative Agent to Lender pursuant to the Loan Agreement described below.


Section 1.    Payment Schedule and Maturity Date. Prior to maturity, accrued and
unpaid interest shall be due and payable in arrears on the 1st day of each month
commencing on May 1, 2012. The principal of this Note shall be due and payable
in equal installments of $30,937.49 each, on July 1, 2012 and on the 1st day of
each succeeding month thereafter until this Note shall have been fully paid and
satisfied; provided, that on December 15, 2014 (the “Maturity Date”), the final
maturity of this Note, the entire principal balance of this Note then unpaid and
all accrued interest then unpaid shall be finally due and payable.


Section 1A    Extension Option. Lender shall grant a request by Borrower to
extend the Maturity Date of this Note to December 15, 2015 (the “Extended
Maturity Date”), upon and subject to the following terms and conditions:


(a)    Basic Conditions. Unless otherwise agreed by the Administrative and the
Lenders in writing, in accordance with the provisions of the Loan Agreement:


(i)    Borrower shall request the extension, if at all, by written notice to
Administrative Agent not more than 180 days, and not less than 60 days, prior to
the Maturity Date.


(ii)    At the time of the request, and at the time of the extension, there
shall not exist any Event of Default, nor any condition or state of facts which
after notice and/or lapse of time would constitute an Event of Default.



--------------------------------------------------------------------------------

THIS PROMISSORY NOTE IS GIVEN IN RENEWAL, AMENDMENT, RESTATEMENT AND INCREASE OF
THAT CERTAIN PROMISSORY NOTE (AS AMENDED, EXTENDED OR RENEWED FROM TIME TO TIME
PRIOR TO THE DATE HEREOF, THE "ORIGINAL NOTE"), DATED DECMBER 15, 2011, EXECUTED
BY THE BORROWER IN FAVOR OF LENDER IN THE ORIGINAL PRINCIPAL AMOUNT OF
$7,083,333.33. ALL FLORIDA DOCUMENTARY STAMP TAXES DUE ON THE ORIGINAL NOTE WERE
PREVIOUSLY PAID ON A MORTGAGE, DATED DECEMBER 15, 2011, SECURING THE ORIGINAL
NOTE, AND RECORDED IN OFFICIAL RECORDS BOOK 298, PAGE 518, IN THE OFFICIAL
PUBLIC RECORDS OF GLADES COUNTY, FLORIDA. AS OF THE DATE HEREOF, THE OUTSTANDING
PRINCIPAL BALANCE OF THE ORIGINAL NOTE IS $7,083,333.33. THIS NOTE INCRESASES
SUCH OUTSTANDING PRINCIPAL BALANCE BY $7,916,666.67 (THE "INCREASE AMOUNT"). ALL
FLORIDA DOCUMENTARY STAMP TAXES DUE ON THE INCREASE AMOUNT ARE BEING PAID UPON A
MORTGAGE MODIFICATION, OF EVEN DATE HEREWITH, TO BE RECORDED ON THE PUBLIC
RECORDS OF GLADES COUNTY, FLORIDA.

PAGE 1

--------------------------------------------------------------------------------






(iii)    Current financial statements regarding Borrower and the Guarantor and
all other financial statements and other information as may be required under
the Loan Documents regarding Borrower, Guarantor and the Property, shall have
been submitted promptly to Administrative Agent, and there shall not have
occurred, in the opinion of Administrative Agent, any material adverse change in
the business or financial condition of Borrower or Guarantor, or in the Property
or in any other state of facts submitted to Administrative Agent on behalf of
Lender in connection with the Loan Documents, from that which existed on the
date of this Note.
        
(iv)    Whether or not the extension becomes effective, Borrower shall pay all
out-of-pocket costs and expenses actually incurred by Administrative Agent and
Lender in connection with the proposed extension (pre- and post-closing),
including appraisal fees, environmental audit and reasonable attorneys’ fees
actually incurred by Administrative Agent or Lender; all such costs and expenses
incurred up to the time of Administrative Agent’s and Lender’s written agreement
to the extension shall be due and payable prior to Administrative Agent’s and
Lender’s execution of that agreement (or if the proposed extension does not
become effective, then upon demand by Administrative Agent or Lender), and any
future failure to pay such amounts shall constitute a default under the Loan
Documents.


(vi)    All applicable regulatory requirements, including appraisal
requirements, shall have been satisfied with respect to the extension.


(vii)    Not later than the Maturity Date, (A) the extension shall have been
consented to and documented to Administrative Agent’s satisfaction by Borrower,
Guarantor, the Administrative Agent and Lenders; (B) Administrative Agent shall
have been provided with an updated title report and appropriate title insurance
endorsements shall have been issued as required by Administrative Agent; and (C)
Borrower shall have paid to Administrative Agent for the account of the Lender a
non-refundable extension fee in an amount equal to 12.5 basis points (.125%) of
the then outstanding principal balance hereunder.


(ix)    As of the most recent Determination Date occurring prior to such
extension, Borrower shall satisfy a Debt Service Coverage Ratio (as hereinafter
defined) of at least 1.40 to 1.00. As used herein, “Debt Service Coverage Ratio”
means, as of any Determination Date, for the applicable Calculation Period the
ratio, as determined by Administrative Agent, of Net Operating Income to Debt
Service. As used herein, the following terms shall have the meanings indicated
below:


“Actual Operating Revenue” means, with respect to any period of time, all
income, computed on a trailing 12-month basis in accordance with generally
accepted accounting principles, collected from the ownership and operation of
the Property from whatever source (other than any source affiliated with
Borrower or the Guarantor), including Rents, utility charges, escalations,
forfeited security deposits, interest on credit accounts, service fees or
charges, license fees, parking fees, and other required pass-throughs, but
excluding sales, use and occupancy or other taxes on receipts required to be
accounted for by Borrower to any Governmental Authority, refunds from tenants,
uncollectible accounts, sales of furniture, fixtures and equipment, interest
income, Condemnation Awards, Insurance Proceeds (other than business
interruption or other loss of income insurance), unforfeited security deposits,
utility and other similar deposits, income from tenants not paying rent, income
from tenants in bankruptcy, and non-recurring or extraordinary income, including
lease termination payments. Actual Operating Revenue shall be net of rent
concessions and credits.


“Assumed Interest Rate” means the annual yield payable on the last day of the
applicable Calculation Period on ten (10) year United States Treasury
obligations in amounts approximating the principal balance of the Loans
outstanding at the inception of the Calculation Period plus two hundred





PAGE 2

--------------------------------------------------------------------------------






fifty (250) basis points per annum; provided, however, that the Assumed Interest
Rate shall be not less than seven percent (7.0%) per annum.


“Calculation Period” means the twelve (12) month period ending on any
Determination Date.


“Debt Service” means the higher of (a) the actual principal and interest payable
under the Loans during the applicable Calculation Period, or (b) the payments of
principal and interest that would have been payable under a hypothetical loan
during the Calculation Period, assuming (i) an initial loan balance equal to the
principal balance of the Loans outstanding at the inception of the Calculation
Period, (ii) an interest rate equal to the Assumed Interest Rate, and
(iii) amortization of the aggregate principal indebtedness over a thirty (30)
year amortization period.


“Determination Date” means the last day of any fiscal quarter as of which
Administrative Agent makes a determination regarding Borrower’s satisfaction or
failure to satisfy the Debt Service Coverage Ratio as described herein.


“Net Operating Income” means, with respect to any period of time, the amount
obtained by subtracting Operating Expenses from Actual Operating Revenue, as
such amount may be adjusted by Administrative Agent in its reasonable discretion
based on Administrative Agent’s customary underwriting standards, including
adjustments for vacancy allowance and other concessions, less a capital
expenditure reserve equal to $50 for each pad in the Property. As used herein,
“vacancy allowance” means an allowance for reductions in potential income
attributable to vacancies, tenant turnover, and nonpayment of rent.


“Operating Expenses” means, with respect to any period of time, the total of all
expenses actually paid or payable, computed on a trailing 12-month basis in
accordance with generally accepted accounting principles, of whatever kind
relating to the ownership, operation, maintenance or management of the Property,
including utilities, ordinary repairs and maintenance, insurance premiums,
ground rents, if any, license fees, Taxes, advertising expenses, payroll and
related taxes, management fees equal to the greater of 3% of Actual Operating
Revenue or the management fees actually paid under any management agreement and
operational equipment or other lease payments, but specifically excluding
depreciation and amortization, income taxes, debt service on the Loans, and any
item of expense that would otherwise be covered by the provisions hereof but
which is paid by any tenant under such tenant’s Lease or other agreement.


If all of the foregoing conditions are not satisfied strictly in accordance with
their terms, the extension shall not be or become effective.


(b)    Changes in Loan Terms. All terms and conditions of the Loan Documents
shall continue to apply to the extended term except to the extent changed as
indicated below (such changes to be effective on and after the original Maturity
Date, if the extension becomes effective as provided herein):


(i)    Payments. The amount of the monthly installments of principal required
under this Note shall increase to $34,166.67.


(ii)    Definition of Maturity Date. The Maturity Date shall mean the Extended
Maturity Date.











PAGE 3

--------------------------------------------------------------------------------








Section 1B    Second Extension Option. Provided the Borrower has exercised the
extension option provided for in Section 1A, Lender shall grant a request by
Borrower to extend the Extended Maturity Date of this Note to December 15, 2016
(the “Second Extended Maturity Date”), upon and subject to the following terms
and conditions:


(a)    Basic Conditions. Unless otherwise agreed by the Administrative and the
Lenders in writing, in accordance with the provisions of the Loan Agreement:


(i)    Borrower shall request the extension, if at all, by written notice to
Administrative Agent not more than 180 days, and not less than 60 days, prior to
the Extended Maturity Date.


(ii)    At the time of the request, and at the time of the extension, there
shall not exist any Event of Default, nor any condition or state of facts which
after notice and/or lapse of time would constitute an Event of Default.


(iii)    Current financial statements regarding Borrower and the Guarantor and
all other financial statements and other information as may be required under
the Loan Documents regarding Borrower, Guarantor and the Property, shall have
been submitted promptly to Administrative Agent, and there shall not have
occurred, in the opinion of Administrative Agent, any material adverse change in
the business or financial condition of Borrower or Guarantor, or in the Property
or in any other state of facts submitted to Administrative Agent on behalf of
Lender in connection with the Loan Documents, from that which existed on the
date of this Note.


(iv)    Whether or not the extension becomes effective, Borrower shall pay all
out-of-pocket costs and expenses actually incurred by Administrative Agent and
Lender in connection with the proposed extension (pre- and post-closing),
including appraisal fees, environmental audit and reasonable attorneys’ fees
actually incurred by Administrative Agent or Lender; all such costs and expenses
incurred up to the time of Administrative Agent’s and Lender’s written agreement
to the extension shall be due and payable prior to Administrative Agent’s and
Lender’s execution of that agreement (or if the proposed extension does not
become effective, then upon demand by Administrative Agent or Lender), and any
future failure to pay such amounts shall constitute a default under the Loan
Documents.


(vi)    All applicable regulatory requirements, including appraisal
requirements, shall have been satisfied with respect to the extension.


(vii)    Not later than the Extended Maturity Date, (A) the extension shall have
been consented to and documented to Administrative Agent’s satisfaction by
Borrower, Guarantor, the Administrative Agent and Lenders; (B) Administrative
Agent shall have been provided with an updated title report and appropriate
title insurance endorsements shall have been issued as required by
Administrative Agent; and (C) Borrower shall have paid to Administrative Agent
for the account of the Lender a non-refundable extension fee in an amount equal
to 12.5 basis points (.125%) of the then outstanding principal balance
hereunder.


If all of the foregoing conditions are not satisfied strictly in accordance with
their terms, the extension shall not be or become effective.


(b)    Changes in Loan Terms. All terms and conditions of the Loan Documents
shall continue to apply to the extended term except to the extent changed as
indicated below (such changes to be effective on and after the Extended Maturity
Date, if the extension becomes effective as provided herein):



PAGE 4

--------------------------------------------------------------------------------








(i)    Definition of Maturity Date. The Maturity Date shall mean the Second
Extended Maturity Date.


Section 2.    Security; Loan Documents. The security for this Note includes
Mortgages (as the same may from time to time be amended, restated, modified or
supplemented, collectively the “Mortgage”) from Borrower to Administrative
Agent, as agent for the Lenders, conveying and encumbering certain real and
personal property more particularly described therein (the “Property”). This
Note, the Mortgage, the Term Loan Agreement between Borrower, the Administrative
Agent, the Lender and the other Lender(s) party thereto, dated December 15,
2011, as modified of even date herewith (as the same may from time to time be
amended, restated, modified or supplemented, the “Loan Agreement”), and all
other documents now or hereafter securing, guaranteeing or executed in
connection with the loan evidenced by this Note (the “Loan”), as the same may
from time to time be amended, restated, modified or supplemented, are herein
sometimes called individually a “Loan Document” and together the “Loan
Documents.”


Section 3    Interest Rate.


(a)    BBA LIBOR Daily Floating Rate. The unpaid principal balance of this Note
from day to day outstanding which is not past due, shall bear interest at a
fluctuating rate of interest per annum equal to the BBA LIBOR Daily Floating
Rate for that day plus two hundred fifty (250) basis points per annum. The “BBA
LIBOR Daily Floating Rate” shall mean a fluctuating rate of interest per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as reasonably selected by Administrative Agent from time to time) as
determined for each Business Day at approximately 11:00 a.m. London time two (2)
London Banking Days prior to the date in question, for U.S. Dollar deposits (for
delivery on the first day of such interest period) with a one month term, as
adjusted from time to time in Administrative Agent’s sole discretion for reserve
requirements, deposit insurance assessment rates and other regulatory costs. A
“London Banking Day” is a day on which banks in London are open for business and
dealing in offshore dollars. Interest shall be computed for the actual number of
days which have elapsed, on the basis of a 360-day year.


(b)    Alternative Rates. Administrative Agent may notify Borrower if the BBA
LIBOR Daily Floating Rate is not available for any reason, or if Administrative
Agent reasonably determines that no adequate basis exists for determining the
BBA LIBOR Daily Floating Rate, or that the BBA LIBOR Daily Floating Rate will
not adequately and fairly reflect the cost to Lender of funding the Loan, or
that any applicable Law or regulation or compliance therewith by Lender
prohibits or restricts or makes impossible the charging of interest based on the
BBA LIBOR Daily Floating Rate. If Administrative Agent so notifies Borrower,
then interest shall accrue and be payable on the unpaid principal balance of
this Note at a fluctuating rate of interest equal to the Prime Rate of Lender
plus one hundred fifty (150) basis points per annum, from the date of such
notification by Administrative Agent until Administrative Agent notifies
Borrower that the circumstances giving rise to such suspension no longer exist,
or until the Maturity Date of this Note (whether by acceleration, declaration,
extension or otherwise), whichever is earlier to occur. The term “Prime Rate”
means, on any day, the rate of interest per annum then most recently established
by Lender as its “prime rate.” Any such rate is a general reference rate of
interest, may not be related to any other rate, and may not be the lowest or
best rate actually charged by Lender to any customer or a favored rate and may
not correspond with future increases or decreases in interest rates charged by
other lenders or market rates in general, and Lender may make various business
or other loans at rates of interest having no relationship to such rate. Any
change in the Prime Rate shall take effect at the opening of business on the day
specified in the public announcement of a change in Lender’s Prime Rate. If
Lender (including any subsequent holder of this Note) ceases to exist or to
establish or publish a prime rate from which the Prime Rate is then determined,
the applicable variable rate from which the Prime Rate is determined thereafter
shall be instead the prime rate reported in The Wall Street Journal (or the
average prime rate if a high and a low prime rate are therein reported), and the
Prime Rate shall change without notice with each change in such prime rate as of
the date such change is reported.



PAGE 5

--------------------------------------------------------------------------------




(c)    Default Rate. After the occurrence of a Default (including the expiration
of any applicable cure period),




the Lender, in the Lender’s sole discretion and without notice or demand, may
raise the rate of interest accruing on the outstanding principal balance of this
Note by three hundred (300) basis points above the rate of interest otherwise
applicable, independent of whether the Lender elects to accelerate the
outstanding principal balance of this Note.


Section 4    Prepayment. Borrower may prepay the principal balance of this Note,
in full at any time or in part from time to time, without fee, premium or
penalty, provided that: (a) Administrative Agent shall have actually received
from Borrower prior written notice of (i) Borrower’s intent to prepay, (ii) the
amount of principal which will be prepaid (the “Prepaid Principal”), and (iii)
the date on which the prepayment will be made; (b) each prepayment shall be in
the amount of $1,000 or a larger integral multiple of $1,000 (unless the
prepayment retires the outstanding balance of this Note in full); and (c) each
prepayment shall be in the amount of 100% of the Prepaid Principal, plus accrued
unpaid interest thereon to the date of prepayment, plus any other sums which
have become due to Lender under the Loan Documents on or before the date of
prepayment but have not been paid.


Section 5.    Late Charges. If Borrower shall fail to make any payment under the
terms of this Note (other than the payment due at maturity) within fifteen (15)
days after the date such payment is due, Borrower shall pay to Administrative
Agent for disbursement to Lender on demand a late charge equal to four percent
(4%) of the amount of such payment. Such fifteen (15) day period shall not be
construed as in any way extending the due date of any payment. The late charge
is imposed for the purpose of defraying the expenses of Lender incident to
handling such delinquent payment. This charge shall be in addition to, and not
in lieu of, any other amount that Administrative Agent or Lender may be entitled
to receive or action that Administrative Agent or Lender may be authorized to
take as a result of such late payment.


Section 6.    Certain Provisions Regarding Payments. All payments made under
this Note shall be applied, to the extent thereof, to late charges, to accrued
but unpaid interest, to unpaid principal, and to any other sums due and unpaid
to Lender under the Loan Documents. Upon the occurrence of an Event of Default,
all payments made under this Note shall be applied, to the extent thereof, as
provided in the Loan Agreement, any instructions from Borrower or anyone else to
the contrary notwithstanding. Remittances shall be made without offset, demand,
counterclaim, deduction, or recoupment (each of which is hereby waived) and
shall be accepted subject to the condition that any check or draft may be
handled for collection in accordance with the practice of the collecting bank or
banks. Acceptance by Lender of any payment in an amount less than the amount
then due on any indebtedness shall be deemed an acceptance on account only,
notwithstanding any notation on or accompanying such partial payment to the
contrary, and shall not in any way (a) waive or excuse the existence of an Event
of Default (as hereinafter defined), (b) waive, impair or extinguish any right
or remedy available to Administrative Agent, as agent for Lender, hereunder or
under the other Loan Documents, or (c) waive the requirement of punctual payment
and performance or constitute a novation in any respect. Payments received after
2:00 p.m. shall be deemed to be received on, and shall be posted as of, the
following Business Day. Whenever any payment under this Note or any other Loan
Document falls due on a day which is not a Business Day, such payment may be
made on the next succeeding Business Day.


Section 7.    Events of Default. The occurrence of any one or more of the
following shall constitute an “Event of Default” under this Note:


(a)    Borrower fails to pay any amounts payable by Borrower to Lender under the
terms of this Note within seven (7) days after Administrative Agent gives
written notice to the Borrower that such amounts are past due.


(b)    Any covenant, agreement or condition in this Note is not fully and timely
performed, observed or kept. If the breach is capable of being remedied, the
breach will not be considered an Event of Default under this Note for a period
of thirty (30) days after the date on which Administrative Agent gives written
notice of the breach to Borrower, or, if the breach cannot be remedied within a
period of thirty (30) days, such longer period of time as may be necessary to
remedy the breach provided Borrower is diligently pursuing a remedy of the
breach and completes it within a reasonable time.



PAGE 6

--------------------------------------------------------------------------------




        


(c)    An Event of Default (as therein defined) occurs under any of the Loan
Documents other than this Note (subject to any applicable grace or cure period).


Section 8.    Remedies. Upon the occurrence of an Event of Default,
Administrative Agent, as agent for Lender, may at any time thereafter exercise
any one or more of the following rights, powers and remedies:


(a)    Administrative Agent may accelerate the Maturity Date and declare the
unpaid principal balance and accrued but unpaid interest on this Note, and all
other amounts payable hereunder and under the other Loan Documents, at once due
and payable, and upon such declaration the same shall at once be due and
payable.


(b)    Administrative Agent and Lender may exercise any of their other rights,
powers and remedies under the Loan Documents or at law or in equity.


Section 9.    Remedies Cumulative. All of the rights and remedies of
Administrative Agent and Lender under this Note and the other Loan Documents are
cumulative of each other and of any and all other rights at law or in equity,
and the exercise by Administrative Agent or Lender of any one or more of such
rights and remedies shall not preclude the simultaneous or later exercise by
Administrative Agent or Lender of any or all such other rights and remedies. No
single or partial exercise of any right or remedy shall exhaust it or preclude
any other or further exercise thereof, and every right and remedy may be
exercised at any time and from time to time. No failure by Administrative Agent
or Lender to exercise, nor delay in exercising, any right or remedy shall
operate as a waiver of such right or remedy or as a waiver of any Event of
Default.


Section 10.    Costs and Expenses of Enforcement. Borrower agrees to pay to
Administrative Agent on demand all costs and expenses incurred by Administrative
Agent or Lender in seeking to collect this Note or to enforce any of
Administrative Agent’s or Lender’s rights and remedies under the Loan Documents,
including court costs and reasonable attorneys’ fees and expenses, whether or
not suit is filed hereon, or whether in connection with bankruptcy, insolvency
or appeal.


Section 11.    Service of Process. Borrower hereby consents to process being
served in any suit, action, or proceeding instituted in connection with this
Note by the mailing of a copy thereof by certified mail, postage prepaid, return
receipt requested, to Borrower. Borrower irrevocably agrees that such service
shall be deemed to be service of process upon Borrower in any such suit, action,
or proceeding. Nothing in this Note shall affect the right of Administrative
Agent to serve process in any manner otherwise permitted by law and nothing in
this Note will limit the right of Administrative Agent otherwise to bring
proceedings against Borrower in the courts of any jurisdiction or jurisdictions,
subject to any provision or agreement for arbitration or dispute resolution set
forth in the Loan Agreement.


Section 12.    Heirs, Successors and Assigns. The terms of this Note and of the
other Loan Documents shall bind and inure to the benefit of the heirs, devisees,
representatives, successors and assigns of the parties. The foregoing sentence
shall not be construed to permit Borrower to assign the Loan except as otherwise
permitted under the Loan Documents.


Section 13.    General Provisions. Time is of the essence with respect to
Borrower’s obligations under this Note. If more than one person or entity
executes this Note as Borrower, all of said parties shall be jointly and
severally liable for payment of the indebtedness evidenced hereby. Borrower and
each party executing this Note as Borrower hereby severally (a) waive demand,
presentment for payment, notice of dishonor and of nonpayment, protest, notice
of protest, notice of intent to accelerate, notice of acceleration and all other
notices (except any notices which are specifically required by this Note or any
other Loan Document), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (b) agree to any substitution,
subordination, exchange or release of any such security or the release of any
party primarily or





PAGE 7

--------------------------------------------------------------------------------








secondarily liable hereon; (c) agree that Administrative Agent shall not be
required first to institute suit or exhaust its remedies hereon against Borrower
or others liable or to become liable hereon or to perfect or enforce its rights
against them or any security herefor; (d) consent to any extensions or
postponements of time of payment of this Note for any period or periods of time
and to any partial payments, before or after maturity, and to any other
indulgences with respect hereto, without notice thereof to any of them; and (e)
submit (and waive all rights to object) to non-exclusive personal jurisdiction
of any state or federal court sitting in the state and county in which any of
the Property is located is to be made for the enforcement of any and all
obligations under this Note and the other Loan Documents; (f) waive the benefit
of all homestead and similar exemptions as to this Note; (g) agree that their
liability under this Note shall not be affected or impaired by any determination
that any title, security interest or lien taken by Administrative Agent, as
agent for Lender, to secure this Note is invalid or unperfected; and (h) hereby
subordinate to the Loan and the Loan Documents any and all rights against
Borrower and any security for the payment of this Note, whether by subrogation,
agreement or otherwise, until this Note is paid in full. A determination that
any provision of this Note is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Note to any person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other persons or circumstances. This Note may not
be amended except in a writing specifically intended for such purpose and
executed by the party against whom enforcement of the amendment is sought.
Captions and headings in this Note are for convenience only and shall be
disregarded in construing it. THIS NOTE, AND ITS VALIDITY, ENFORCEMENT AND
INTERPRETATION, SHALL BE GOVERNED BY MICHIGAN LAW (WITHOUT REGARD TO ANY
CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES FEDERAL LAW. Whenever
a time of day is referred to herein, unless otherwise specified such time shall
be the local time of the place where payment of this Note is to be made. The
term “Business Day” shall mean a day on which Administrative Agent is open for
the conduct of substantially all of its banking business at its office in the
city in which this Note is payable (excluding Saturdays and Sundays).
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Loan Agreement. The words “include” and
“including” shall be interpreted as if followed by the words “without
limitation.”


Section 14.    Notices. Any notice, request, or demand to or upon Borrower,
Administrative Agent or Lender shall be deemed to have been properly given or
made when delivered in accordance with the terms of the Loan Agreement regarding
notices.


Section 15.    No Usury. It is expressly stipulated and agreed to be the intent
of Borrower and Lender at all times to comply with applicable state law or
applicable United States federal law (to the extent that it permits Lender to
contract for, charge, take, reserve, or receive a greater amount of interest
than under state law) and that this Section shall control every other covenant
and agreement in this Note and the other Loan Documents. If applicable state or
federal law should at any time be judicially interpreted so as to render
usurious any amount called for under this Note or under any of the other Loan
Documents, or contracted for, charged, taken, reserved, or received with respect
to the Loan, or if Administrative Agent’s exercise of the option to accelerate
the Maturity Date, or if any prepayment by Borrower results in Borrower having
paid any interest in excess of that permitted by applicable law, then it is
Lender’s express intent that all excess amounts theretofore collected by
Administrative Agent or Lender shall be credited on the principal balance of
this Note and all other indebtedness secured by the Mortgage, and the provisions
of this Note and the other Loan Documents shall immediately be deemed reformed
and the amounts thereafter collectible hereunder and thereunder reduced, without
the necessity of the execution of any new documents, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder or thereunder. All sums paid or agreed to be paid to Lender
for the use or forbearance of the Loan shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan.


Section 16.    Disputes. Disputes under this Note are subject to the dispute
resolution provisions as set forth in the Loan Agreement and as to any dispute
that for any reason is not within arbitration, the parties waive all rights to
trial by jury, as further set forth in the Loan Agreement.





PAGE 8

--------------------------------------------------------------------------------








Section 17.    Joint and Several Liability.


(a)    Each Borrower agrees that it is jointly and severally liable to Lender
for the payment of all obligations arising under this Note and the other Loan
Documents, and that such liability is independent of the obligations of any
other Borrower. Administrative Agent, on behalf of Lender, may bring an action
against any Borrower, whether an action is brought against any other Borrower.


(b)    Each Borrower agrees that any release which may be given by
Administrative Agent, on behalf of Lender, to another Borrower or Guarantor will
not release such Borrower from its obligations under this Note or any of the
other Loan Documents.


(c)    Until the Loan is paid in full, each Borrower waives any right to assert
against Administrative Agent or Lender any defense, setoff, counterclaim or
claim that such Borrower may have against any other Borrower or any other party
liable to Lender for the obligations of the Borrower under this Note or any of
the other Loan Documents.


(d)    Each Borrower agrees that it is solely responsible for keeping itself
informed as to the financial condition of each other Borrower and of all
circumstances which bear upon the risk of nonpayment. Each Borrower waives any
right it may have to require Administrative Agent or Lender to disclose to such
Borrower any information that Administrative Agent or Lender may now or
hereafter acquire concerning the financial condition of any other Borrower.


(e)    Borrower represents and warrants to Administrative Agent and Lender that
each Borrower will derive benefit, directly and indirectly, from the collective
administration and availability of the Loan under this Note and the other Loan
Documents. Borrower agrees that neither Administrative Agent nor Lender will be
required to inquire as to the disposition by any Borrower of funds disbursed in
accordance with the terms of this Note or any of the other Loan Documents.


(f)    Until all obligations of Borrower to Lender under this Note and the other
Loan Documents have been paid in full, each Borrower waives any right of
subrogation, reimbursement, indemnification and contribution (contractual,
statutory or otherwise), including any claim or right of subrogation under the
Bankruptcy Code (Title 11, United States Code) or any successor statute, that
such Borrower may now or hereafter have against any other Borrower with respect
to the indebtedness incurred under this Note or any of the other Loan Documents.
Each Borrower waives any right to enforce any remedy which Administrative Agent
or Lender now has or may hereafter have against any other Borrower, and waives
any benefit of, and any right to participate in, any security now or hereafter
held by Administrative Agent on behalf of Lender.


(g)    Each Borrower hereby waives any election of remedies by Administrative
Agent on behalf of Lender that impairs any subrogation or other right of such
Borrower to proceed against any other Borrower or other person, including any
loss of rights resulting from any applicable anti-deficiency laws relating to
nonjudicial foreclosures of real property or other laws limiting, qualifying or
discharging obligations or remedies.




[SIGNATURE PAGE FOLLOWS]





PAGE 9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower has caused this Note to be executed as of the date
first above written.


BORROWER:
Sun Blueberry Hill LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership

Title:
Sole Member



By:
Sun Communities, Inc., a Maryland corporation

Title:
General Partner



By: /s/ Jonathan M. Colman
Name: Jonathan M. Colman
Title: Executive Vice President


Sun Grand Lake LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership

Title:
Sole Member



By:
Sun Communities, Inc., a Maryland corporation

Title:
General Partner



By: /s/ Jonathan M. Colman
Name: Jonathan M. Colman
Title: Executive Vice President


Sun Three Lakes LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership

Title:
Sole Member



By:
Sun Communities, Inc., a Maryland corporation

Title:
General Partner



By: /s/ Jonathan M. Colman
Name: Jonathan M. Colman
Title: Executive Vice President

















--------------------------------------------------------------------------------




Sun Club Naples LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership

Title:
Sole Member



By:
Sun Communities, Inc., a Maryland corporation

Title:
General Partner



By: /s/ Jonathan M. Colman
Name: Jonathan M. Colman
Title: Executive Vice President


Sun Naples Gardens LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership

Title:
Sole Member



By:
Sun Communities, Inc., a Maryland corporation

Title:
General Partner



By: /s/ Jonathan M. Colman
Name: Jonathan M. Colman
Title: Executive Vice President


Sun North Lake Estates LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership

Title:
Sole Member



By:
Sun Communities, Inc., a Maryland corporation

Title:
General Partner



By: /s/ Jonathan M. Colman
Name: Jonathan M. Colman
Title: Executive Vice President





